Citation Nr: 1741259	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-22 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a colon disorder/hemorrhoids (claimed as residuals of an appendectomy in service).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1979 to June 1982, and also served in the Marine Corps Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).    In January 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  In May 2015 this matter was remanded for additional development.  The Veteran's record is now in the jurisdiction of the Columbia, South Carolina, RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that there has not been substantial compliance with the previous remand directives, and that corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As was noted in the previous remand, the Veteran's service treatment records are unavailable.  Consequently, VA has a well-established heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran contends that he has a colon disorder and hemorrhoids as residuals of an appendectomy in service.  He testified that he began having stomach pains shortly after separation from service.  In May 2015 the Board found that it may reasonably be conceded that he underwent an appendectomy in service (given his appendectomy scar and his deemed credible testimony regarding such surgery).  Accordingly, the Board requested that an consulting provider respond to whether it was at least as likely as not that a currently diagnosed colon disorder and/or hemorrhoids are related to the Veteran's service to include as a complication or residual of an appendectomy he is assumed to have undergone therein.  A review of the June 2015 VA examination report found that the questions as to whether a colon disorder or hemorrhoids are complications or residuals of an appendectomy in service were not addressed by the examiner.  Development for an adequate opinion that is fully responsive to the Board's remand instructions is necessary.  See Stegall v. West, (1998).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's record to be forwarded to an appropriate physician for review and an advisory medical opinion regarding the etiology of the Veteran's claimed colon and hemorrhoids disabilities.  Upon review of the record, the examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each chronic colon disorder shown during the pendency of the instant claim.

(b)  Please identify the likely etiology of the Veteran's hemorrhoids and each colon disorder diagnosed.  Specifically, is it at least as likely as not (i.e. a 50% or better probability) that such disability is etiologically related to the Veteran's service, to include as a complication/residual of an appendectomy he is assumed to have undergone therein?

Please provide rationale with all opinions, to include comment on the plausibility of the Veteran's alleged theory of causality (for his hemorrhoids and the colon disorder shown).

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case; afford the Veteran and his representative opportunity to respond; and return the case to the Board, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

